

114 HR 5900 IH: Portable Fuel Container Safety Act of 2016
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5900IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Thompson of California introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require compliant flame mitigation devices to be used on portable fuel containers for flammable
			 liquids, and for other purposes.
	
 1.Short titleThis Act may be cited as the Portable Fuel Container Safety Act of 2016. 2.Performance Standards to Protect Against Portable Fuel Container Explosions Near Open Flames or other ignition sources (a)Rule on safety performance specifications requiredThe Consumer Product Safety Commission shall promulgate a final rule relating to flame mitigation devices in portable fuel containers for flammable liquid fuels that sufficiently reduces the risk of injuries associated with the tendency of vapors igniting when the container is near an open flame or other ignition source.
 (b)Rulemaking; consumer product safety standardA rule under subsection (a)— (1)shall be promulgated in accordance with section 553 of title 5, United States Code; and
 (2)shall be treated as a consumer product safety rule promulgated under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058).
 (c)Future rulemakingThe Commission, at any time after publication of the consumer product safety rule required by subsection (a) may initiate a rulemaking in accordance with section 553 of title 5, United States Code, to modify the requirements or to include any additional provision that the Commission determines is reasonably necessary to protect public health or safety. Any rule promulgated under this subsection shall be treated as a consumer product safety rule promulgated under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058).
 (d)Report requiredNot later than 2 years after the date of enactment of this Act, the Commission shall submit to Congress a summary of actions taken by the Commission to educate consumers about the dangers involved in pouring flammable liquids on or near an ignition source.
 (e)Portable fuel container definedIn this section, the term portable fuel container means a receptacle for flammable liquids, including any spout, retrofit spout, cap and other closure mechanism and component of such receptacle, that foreseeably will be used by consumers and is manufactured or imported for use in the United States.
 (f)Rule of constructionThis section may not be interpreted to conflict with the Children’s Gasoline Burn Prevention Act (Public Law 110–278; 122 Stat. 2602).
			